Citation Nr: 1535657	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

A hearing loss disability was not shown in service and the most probative evidence indicates the Veteran's current hearing loss disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives      a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated August 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and a VA examination.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by   the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA units have been converted to ISO-ANSI units.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current bilateral hearing loss was caused by acoustic trauma he experienced throughout his period of active duty service and that he has had hearing loss since that time.  He asserts he was exposed to artillery noise during basic training, during four subsequent weeks of ground war training that involved detonation of explosives and other weapons, when maintaining his weapons proficiency throughout service, and as part of the duties of his military occupational specialty (MOS).  The Veteran has reported that, as a personnel specialist, he was required to go to field training locations to insure paperwork    was properly completed and that he was deployed with heavy artillery units for this purpose for at least several days approximately every two months.  The Veteran has also reported that after discharge from service he worked in the finance industry in an office environment and later as a truck driver.

The Veteran's STRs include an enlistment audiogram dated March 1965.  When converted to ISO-ANSI standards, the audiogram showed pure tone thresholds of 15, 10, 10, and 10 decibels in the right ear, and 15, 10, 10, and 15 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  Converted to ISO-ANSI standards, his January 1967 separation audiogram showed pure tone thresholds of 15, 10, 10, and 15 decibels in the right ear, and 15, 10, 15, and 15 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  The Veteran did not note hearing issues on his January 1967 medical history report, and his STRs document no complaints of or treatment for hearing loss.

The Veteran's post-service VA treatment records have been associated with the claims file, but do not document treatment for hearing loss.  He was afforded a VA examination in January 2011 in connection with the instant claim, at which time the examiner documented pure tone thresholds of 25, 30, 50, 55, and 65 decibels in the right ear, and 30, 30, 50, 55, and 65 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 88 percent in both ears.  The examiner diagnosed the Veteran with sensorineural hearing loss in both ears, but found that it was less likely than not caused by military service and most likely related to civilian noise exposure and presbycusis, or age-related hearing loss, citing the Veteran's normal hearing at military separation as the basis for her negative opinion.  She explained that exposure to either impulse sounds or continuous exposure could cause temporary hearing threshold shifts that usually abated within 48 hours after exposure.  She also stated that impulse noise could result in immediate and permanent hearing loss, and that continuous and repeated exposure to loud noise could also cause permanent hearing loss.  She explained, however, that since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to that exposure would verify that the Veteran's hearing recovered without a permanent hearing loss.

In February 2013, the Veteran submitted a private audiological evaluation that also confirmed his current sensorineural hearing loss, but did not provide a medical opinion on whether it was related to service.  The examiner indicated the testing conducted at that time was an initial examination, and the record does not reflect that the Veteran sought private post-service treatment for hearing loss prior to that time.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Although he does have a current disability, the most probative evidence indicates that his current bilateral hearing loss is not related to service.

The Board finds the opinion of the January 2011 VA examiner highly probative on the issue of whether the Veteran's current bilateral hearing loss is related to service.  The examiner interviewed and examined the Veteran, reviewed his STRs, and supported her medical opinion with an adequate rationale that specifically discusses the importance of normal hearing loss at separation from service in the context of the onset, nature, and progression of hearing loss caused by acoustic trauma.  See Nieves-Rodriguez, 22 Vet. App. 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board acknowledges that the examiner did not convert the Veteran's service audiogram readings into ISO-ANSI units.  However, the converted in-service audiogram results, stated above, still document normal hearing in both ears for VA purposes.  Furthermore, as both in-service audiograms were conducted prior to November 1967, the examiner's analysis of  the results documented in those audiograms is not affected by the inconsistency that would result from a comparison of audiograms that utilized two different unit types.  Thus, the Board finds that a failure to convert the in-service audiogram results into ISO-ANSI units does not affect the adequacy of the January 2011 medical opinion.  There is no medical opinion to the contrary of record.

The Board acknowledges that the Veteran has reported experiencing symptoms     of hearing loss since service and that he is competent to do so.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, it finds his denial of hearing loss on his January 1967 medical history report and the lack of medical evidence reflecting complaints of or treatment for hearing loss until decades after service more persuasive than the assertions he has made during the course of this claim regarding the onset of his current hearing loss.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time  delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board also acknowledges the Veteran's and his representative's assertions that the Veteran did not receive a hearing test upon separation from service and that the 2011 VA examiner's opinion was, therefore, based on erroneous facts.  As the Veteran was discharged from active duty service in March 1967 and the last         in-service examination of record was conducted in January 1967, this may explain his assertion that he did not receive a hearing test upon separation.  However, the January 1967 examination is characterized as a separation examination, includes an audiogram, and is accompanied by the medical history report, bearing the same date and the Veteran's signature, in which the Veteran denies symptoms of hearing loss.  Also attached to that examination report is a document signed by the Veteran stating there were no changes in his medical condition since the January 1967 examination.  Based on the foregoing, the Board finds there is no evidence suggesting that the audiogram contained in the January 1967 examination report does not accurately reflect the Veteran's hearing acuity at the time of his separation from service, especially in light of the content of the accompanying medical history report and the subsequent confirmation from the Veteran that he had undergone no changes in his medical condition since that examination.

Finally, regarding the Veteran's argument that his in-service noise exposure caused his current bilateral hearing loss, the Veteran is not shown to possess any medical  or audiological expertise; thus, his opinion as to the existence of a hearing loss disability at a given time or as to the etiology of hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing     and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims  to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

In short, the most probative evidence of record indicates that hearing loss was not shown in service or for many years thereafter, and that the Veteran's current hearing loss disability is not related to service.  Accordingly, service connection for bilateral hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


